                                                 Entered on Docket
                                                 January 28, 2021
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


 1                                                  Signed and Filed: January 28, 2021

 2
 3
 4
                                                   ________________________________________
 5                                                 DENNIS MONTALI
                                                   U.S. Bankruptcy Judge
 6
 7
                           UNITED STATES BANKRUPTCY COURT
 8
                          NORTHERN DISTRICT OF CALIFORNIA
 9
     In re                                   )    Bankruptcy Case No.
10                                           )    20-30242-HLB
11   ANTHONY SCOTT LEVANDOWSKI,              )
                                             )    Chapter 11
12                                           )
                        Debtor.              )
13                                           )
14                                           )
     ANTHONY SCOTT LEVANDOWSKI               )    Adversary Case No. 20-03050-HLB
15                                           )
                         Plaintiff,          )
16                                           )
17   v.                                      )
                                             )
18   UBER TECHNOLOGIES, INC.,                )
                                             )
19                      Defendant.           )
                                             )
20
21
                      MEMORANDUM DECISION RE DISCOVERY DISPUTE
22
23           The court has reviewed the January 25, 2021, letter from
24   Brett M. Schuman, Esq., counsel for Anthony Levandowski and the
25   January 27, 2021, letter from Debra Grassgreen, Esq., counsel for
26
27
28

                                              -1-

     Case: 20-03050    Doc# 101   Filed: 01/28/21     Entered: 01/28/21 11:56:25         Page 1 of
                                               4
 1   Uber Technologies, Inc.      1   Based upon the arguments presented,
 2   the court rules as follows:
 3         1)    Uber should produce the documents it committed to
 4   produce during the January 21, 2021, hearing no later than
 5   January 29, 2021, unless Mr. Levandowski agrees to a later date.
 6         2)    Uber should ensure that documents in Morrison &
 7   Foerster’s possession, and referred to during the January 21
 8   hearing, are produced no later than February 5, 2021, unless Mr.
 9   Levandowski agrees to a later date.
10         3)    The court will take no position on the so-called
11   “Topic 8” debate because it appears to be much more complicated
12   than can be summarized in two short letter briefs and does not
13   appear to have been separately identified to in the prior letter
14   briefing.    Uber’s proposal to produce two witnesses who have
15   testified about those topics appears reasonable and, given the
16   state of the record and this court’s limited familiarity with
17   the case, does not justify any further relief to Mr. Levandowski
18   on this subject at present.
19         4)    The court will defer Mr. Levandowski’s request to
20   recall witnesses and instead will rely on Uber’s counsel’s
21   representation that she will meet and confer with Mr.
22
23
     1  The court also received the January 26, 2021, letter from John W. Berry,
24   Esq., counsel for Google, LLC, but did not consider the merits of that
     letter. When asked by Judge Blumenstiel to deal with these discovery
25   matters, the court was aware that Google had intervened in this adversary
     proceeding but was not involved in the specific dispute. It must recuse
26   itself from any dispute involving Google. Mr. Barry’s letter satisfies the
     court that rendering the January 21 oral ruling and this decision do not
27   directly implicate or affect Google. If there are further disputes in this
     adversary proceeding that directly impact Google, this court will not be
28   involved in resolving them.

                                             -2-

     Case: 20-03050   Doc# 101   Filed: 01/28/21   Entered: 01/28/21 11:56:25   Page 2 of
                                              4
 1   Levandowski’s counsel if there is a good faith basis for further
 2   questioning of Mr. Poetzscher.
 3        5)    The court makes no comment about the penultimate
 4   paragraph of Ms. Grassgreen’s letter that appears to respond to
 5   the final paragraph of Mr. Schuman’s letter.
 6        6)    Counsel for Mr. Levandowski should prepare a form of
 7   written order memorializing the court’s January 21, 2021 oral
 8   ruling (as she offered to do during the hearing) and this
 9   Memorandum Decision, and submit that proposed order to counsel
10   for Uber for approval as to form and upload it when approved.
11   If Uber’s counsel is unwilling or unable to agree to the form of
12   order, she should upload an alternative form, marked in redline
13   against Mr. Levandowski’s proposed form, without argument.
14   Orders being produced in accordance with this paragraph should
15   be uploaded in the ECF system in the normal fashion, but Judge
16   Blumenstiel’s courtroom deputy, Mr. Benjamin Gapuz, should be
17   advised of that fact so that he can route those orders to this
18   court for signature.
19                        **END OF MEMORANDUM DECISION**
20
21
22
23
24
25
26
27
28

                                             -3-

     Case: 20-03050   Doc# 101   Filed: 01/28/21   Entered: 01/28/21 11:56:25   Page 3 of
                                              4
 1                               COURT SERVICE LIST
 2
     ECF Recipients
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -4-

     Case: 20-03050   Doc# 101   Filed: 01/28/21   Entered: 01/28/21 11:56:25   Page 4 of
                                              4
